Case 8:19-cr-00279-CEH-TGW Document1 Filed 07/02/19 Page 1 of 5 PagelD 1

: re see

UNITED STATES DISTRICT COURT = JUL -2 FH I 34
MIDDLE DISTRICT OF FLORIDA | |
TAMPA DIVISION hoeal a 8 ee (ees
rari. LORIDA
UNITED STATES OF AMERICA
. -T- W
v. CASENO.BIA-Cr-274-T wT
46 U.S.C. §§ 70503(a) and

: 70506(a) and (b)
JOSE MANUEL VALENCIA-ANGULO,
ANGELMIRO SALAS-RENTERIA, and
DAMISON SOLIS-CARABALI
INDICTMENT
The Grand Jury charges:
COUNT ONE
From an unknown date, continuing through on or about June 25, 2019,
while upon the high seas on board a vessel subject to the jurisdiction of the
United States, the defendants,
JOSE MANUEL VALENCIA-ANGULO,

ANGELMIRO SALAS-RENTERIA,,. and
DAMISON SOLIS-CARABALIT,

did knowingly, willfully, and intentionally conspire with each other and other
persons, both known and unknown to the Grand Jury, to distribute and to possess
with intent to distribute five (5) kilograms or more of a mixture and substance
containing a detectable amount of cocaine, a Schedule IT controlled substance,

and is therefore punished under 21 U.S.C. § 960(b)(1)(B)Gi).
Case 8:19-cr-00279-CEH-TGW Document1 Filed 07/02/19 Page 2 of 5 PagelD 2

All in violation of 46 U.S.C. §§ 70503(a), 70506(a) and (b), and 21 U.S.C.
§ 960(b)(1)(B)(ii).
COUNT TWO
From an unknown date, continuing through on or about June 25, 2019,
while upon the high seas on board a vessel subject to the jurisdiction of the
United States, the defendants,
JOSE MANUEL VALENCIA-ANGULO,
ANGELMIRO SALAS-RENTERIA, and
DAMISON SOLIS-CARABALIT,
did knowingly and intentionally aid and abet each other in possessing with intent
to distribute a controlled substance, which violation involved five (5) kilograms or
more of a mixture and substance containing a detectable amount of cocaine, a
Schedule II controlled substance, and is therefore punished under 21 U.S.C. §
960(b)(1)(B) Gi).
In violation of 46 U.S.C. §§ 70503(a) and 70506(a), 18 U.S.C. § 2, and 21
U.S.C. § 960(b)(1)(B) Gi).
FORFEITURE
1. The allegations contained in Counts One and Two of this
Indictment are hereby realleged and incorporated by reference for the purpose of

alleging forfeitures pursuant to the provisions of 21 U.S.C. §§ 853 and 881, 46

U.S.C. § 70507, and 28 U.S.C. § 2461(c).
Case 8:19-cr-00279-CEH-TGW Document1 Filed 07/02/19 Page 3 of 5 PagelD 3

2. Upon their conviction of any of the violations alleged in Counts One
or Two of this Indictment, in violation of 46 U.S.C. § 70503, the defendants,
JOSE MANUEL VALENCIA-ANGULO,
ANGELMIRO SALAS-RENTERIA, and
DAMISON SOLIS-CARABALIT,
shall forfeit to the United States, pursuant to 46 U.S.C. § 70507, 21 U.S.C. §
881(a), and 28 U.S.C. § 2461(c), any and all property described in 21 U.S.C. §
881(a)(1) through (11) that was used or intended for use to commit, or facilitate
the commission of, such offenses.
3. Upon their conviction of any of the violations alleged in Counts One
or Two of this Indictment, in violation of 21 U.S.C. § 960, the defendants,
JOSE MANUEL VALENCIA-ANGULO,
ANGELMIRO SALAS-RENTERIA, and
DAMISON SOLIS-CARABALI
shall forfeit to the United States, pursuant to 21 U.S.C. § 853, any property
constituting, or derived from, any proceeds obtained, directly or indirectly, as a
result of such offense and any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, the offense.
4, If any of the property described above, as a result of any act or
omission of the defendants:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with a third party;
Case 8:19-cr-00279-CEH-TGW Document1 Filed 07/02/19 Page 4 of 5 PagelD 4

& has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or,
é. has been commingled with other property, which cannot be

divided without difficulty;
the United States of America shall be entitled to forfeiture of substitute property
under the provision of 21 U.S.C. § 853(p), directly and as incorporated by 28
U.S.C. § 2461(c).
A TRUE BILL,
AD CF
Foreperson

MARIA CHAPA LOPEZ
United States Attorney

fe al

Michael C. Baggé-Hernandez
Assistant United States Attorney

By: Ayal IC My

Joseph K Ruddy
Assistant United States Attorney
Chief, Transnational Organized Crime Section

 
FORM OBD-34
July 19

Case 8:19-cr-00279-CEH-TGW Document1 Filed 07/02/19 Page 5 of 5 PagelID 5
No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Tampa Division

 

THE UNITED STATES OF AMERICA
vs.

JOSE MANUEL VALENCIA-AN GULO,
ANGELMIRO SALAS-RENTERIA, and
DAMISON SOLIS-CARABALI

 

INDICTMENT

Violations: 46 U.S.C. §§ 70503(a) and
70506(a) and (b)

 

A true bill,

LA on /

Foreperson

 

Filed in open court this 2nd day

of July 2019.

 

Clerk

 

Bail $

 

PO. 363.525
